Case 2:19-cv-12533-SFC-DRG ECF No. 54, PageID.6905 Filed 04/21/21 Page 1 of 23




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 AARON GANT, et al.,

       Plaintiffs,                           Case: 2:19-cv-12533

 v.                                          Honorable Sean F. Cox

 FORD MOTOR COMPANY,                         Magistrate Judge David R. Grand

       Defendant.



                          JOINT RULE 26(f) REPORT

      The parties met and conferred to prepare and discuss the joint discovery plan

on March 25, 2021 and on April 19, 2021, and they now submit this Rule 26(f)(3)

Discovery Plan for the Court’s consideration, including discussion of seven topics

outlined in the Court’s March 9, 2021 Notice.

      1. A brief summary of the case and issues.

      Plaintiffs’ Second Amended Complaint alleges that approximately 360

Plaintiffs purchased or leased 2010-2017 Ford Fusion vehicles. (ECF 38 ⁋ 1.)

Plaintiffs allege that Ford breached its warranty, committed fraud, violated other

state laws, and violated the Magnuson-Moss Warranty Act due to defects in the

vehicles’ transmission. Ford denies Plaintiffs’ allegations, and states affirmatively




                                         1
Case 2:19-cv-12533-SFC-DRG ECF No. 54, PageID.6906 Filed 04/21/21 Page 2 of 23




that the vehicles were properly designed, tested and manufactured, they are

reasonably safe, and Ford complied with its warranty and any other obligations.

      The parties have identified the following issues:

            a.     Whether the subject vehicles and in particular the transmissions,
                   were defectively designed and/or manufactured when first sold,
                   which Plaintiffs assert and Ford denies.

            b.     If a design and/or manufacturing defect in the transmission is
                   found, whether such defect was a legal cause of Plaintiffs’
                   damages, which Plaintiffs assert and Ford denies.

            c.     Whether Ford knew or should have known of the alleged defects
                   in design and/or manufacture, which Plaintiffs assert and Ford
                   denies.

            d.     Whether Ford concealed its knowledge, if any, of the alleged
                   defects in design and/or manufacture from Plaintiffs, regulators,
                   and/or the general public, which Plaintiffs assert and Ford denies.

            e.     Whether Plaintiffs have proof that feasible alternative designs
                   existed for the transmission that would have prevented Plaintiffs’
                   alleged damages, or whether Ford knew or should have known
                   of such designs, which Plaintiffs assert and Ford denies.

            f.     Whether there is merit to Plaintiffs’ claims that Ford breached an
                   express or implied warranty, or other state and/or federal law,
                   with regard to the maintenance, repair, quality and safety of the
                   subject vehicles and said transmissions, which Plaintiffs assert
                   and Ford denies.

            g.     Whether Ford fraudulently concealed or failed to disclose defects
                   or problems with the performance, reliability and ability to repair
                   the transmissions in the subject vehicles, which Plaintiffs assert,
                   and Ford denies.

            h.     Whether Plaintiffs would have purchased or leased the subject
                   vehicles if Ford had fully disclosed (i) defects or problems with

                                         2
Case 2:19-cv-12533-SFC-DRG ECF No. 54, PageID.6907 Filed 04/21/21 Page 3 of 23




                  the performance or reliability of the transmissions in the subject
                  vehicles, or (ii) an inability to reasonably repair the subject
                  vehicles, which Plaintiffs assert, and Ford denies.

            i.    Whether Ford violated its duty to provide Plaintiffs with a
                  properly functioning and safe transmission, which Plaintiffs
                  assert, and Ford denies.

            j.    Whether Ford violated its duty to provide its authorized
                  dealerships with appropriate parts, components and instruction
                  concerning how to reasonably repair the transmissions in the
                  subject vehicles to avoid repeat repair attempts, which Plaintiffs
                  assert, and Ford denies.

            k.    Whether Ford failed to comply with its warranty obligations,
                  which Plaintiffs assert and Ford denies.

            l.    Whether Plaintiffs gave Ford proper notice of the alleged
                  breach(es) of warranty.

            m.    Whether Plaintiffs purchased/leased their vehicles after Ford’s
                  applicable New Vehicle Limited Warranty had expired.

            n.    Whether Plaintiffs complied with their obligations under Ford’s
                  applicable New Vehicle Limited Warranty, which Plaintiffs
                  assert and Ford denies.

            o.    Whether Plaintiffs were required to utilize and/or did utilize the
                  BBB Autoline prior to filing the instant lawsuit.

            p.    Whether any modifications, improper maintenance, misuse, or
                  improper storage or transport are the proximate cause of
                  Plaintiffs’ defect claims or damages.

            q.    Whether a non-party or non-parties is/are at fault.

            r.    Which states’ laws apply to each of Plaintiffs’ respective state
                  law claims, and whether Ford has committed violations of same.




                                        3
Case 2:19-cv-12533-SFC-DRG ECF No. 54, PageID.6908 Filed 04/21/21 Page 4 of 23




             s.     The nature and extent of Plaintiffs’ cognizable damages and
                    remedies, which Ford denies.

      2. Subject matter jurisdiction.

      The District Court has original jurisdiction over this civil action pursuant to

28 U.S.C. § 1332(d), commonly known as the Class Action Fairness Act (“CAFA”).

Pursuant to 28 U.S.C. §1332(d)(2)(A), the district courts shall have original

jurisdiction over any civil action in which the matter in controversy is claimed to

exceed the sum or value of $5,000,000, exclusive of interest and costs, and is a class

or mass action in which any of the plaintiffs is a citizen of a State different from any

defendant.

      Pursuant to 28 U.S.C. §1332(d)(11)(B)(i), the term “mass action” means “any

civil action (except a civil action within the scope of section 1711(2)) in which

monetary relief claims of 100 or more persons are proposed to be tried jointly on the

ground that the plaintiffs’ claims involve common questions of law or fact, except

that jurisdiction shall exist only over those plaintiffs whose claims in a mass action

satisfy the jurisdictional amount requirements under subsection (a).”

      Plaintiffs’ Second Amended Complaint names approximately 360 Plaintiffs

from 42 states. Ford is a corporation organized and existing under the laws of

Delaware, with its principal place of business in Dearborn, Michigan. (ECF 38 ¶ 3.)

Therefore, minimal diversity jurisdiction exists under the CAFA statute as well as a

number of plaintiffs greater than 100. Moreover, the amount in controversy claimed

                                           4
Case 2:19-cv-12533-SFC-DRG ECF No. 54, PageID.6909 Filed 04/21/21 Page 5 of 23




exceeds $5,000,000 because each of the 360 Plaintiffs “seeks damages in excess of

$25,000.”1

       3. Relationship to other cases.

       There are no related cases pending at this time.

       Kinner v. Ford Motor Co., No. 2:19-cv-10583-SFC-DRG (ECF No. 1) (E.D.

Mi. Feb. 26, 2019), voluntarily dismissed June 14, 2019 [Dkt. 10].

       4. Necessity of amendments to pleadings, additional parties, third-party

       complaint or other additional information.

At this time, the parties have not identified any amendments that are necessary.

       5. Discovery.

               a. Discovery Status:

                      i. Introduction

       The parties agree there are numerous substantive and factual issues to be

discovered in this matter. Summarily, there are certain issues that should be

addressed early in discovery that are specific to the individual Plaintiffs and their

vehicles. These include, by way of example: (1) the Plaintiffs’ actual driving

experiences and issues with their vehicles; (2) the current condition of Plaintiffs’

vehicles, including their service and maintenance history and any relevant vehicle

1
  Ford’s agreement that jurisdiction lies under 28 U.S.C. section 1332(d) is not a concession that
the Plaintiffs are entitled to recover any amount whatsoever from Ford, but instead is merely an
acknowledgement that on the facts alleged and the claims asserted, which Ford expressly denies,
jurisdiction nonetheless exists.


                                                5
Case 2:19-cv-12533-SFC-DRG ECF No. 54, PageID.6910 Filed 04/21/21 Page 6 of 23




modifications or alterations; (3) whether each Plaintiff has experienced any alleged

issues with his or her vehicle’s transmission; (4) whether the Plaintiffs have

attempted to have their transmissions adjusted, repaired or modified two or more

times by a Ford dealership, or through other means, and the reasons for those

attempts; (5) the purchase history for Plaintiffs’ vehicles; (6) the alleged

representations made to Plaintiffs, or information which Ford, its representatives or

authorized dealerships allegedly failed to disclose to Plaintiffs; and (7) whether

Plaintiffs would have purchased their vehicles if they had known of the alleged

defects or Ford’s alleged inability to reasonably repair the subject vehicles.

                   ii. Timeline of Discovery History

      On December 20, 2019 and before Rule 12 motion activity was completed,

Plaintiffs served Ford with their first set of discovery requests, consisting of 25

interrogatories, 141 requests for production of documents, and 15 requests to admit.

Ford objected to the discovery as premature, irrelevant and overly broad. The parties

met and conferred with Plaintiffs on whether discovery had opened on January 6,

2020, and attended an informal conference with the Court on January 13, 2020. Ford

timely served objections to each written request on January 21, 2020, and on January

24th offered to produce a focused set of documents regarding each Plaintiff’s

vehicle. The parties met and conferred again on March 12th. Plaintiffs filed a motion

to compel on March 18, 2020. Magistrate Judge Grand held an informal telephone



                                          6
Case 2:19-cv-12533-SFC-DRG ECF No. 54, PageID.6911 Filed 04/21/21 Page 7 of 23




conference with counsel on March 30, 2020, and on April 6th ordered the parties to

meet and confer further. On April 16, 2020, the parties were able to reach agreement

on a production of documents sufficient to resolve the pending motion to compel.

        Ford has begun to, and will continue to produce the agreed upon documents

or categories of documents related to 2010-2017 Ford Fusion vehicles to Plaintiffs

(which will also be described in its Initial Disclosures) as set forth below:

   1.      Representative print and/or video advertising for 2010-2017 Ford Fusion

           vehicles, in general, Bates Nos. Gant0000001 – Gant0000631;

   2.      Representative showroom brochures for 2010-2017 Ford Fusion vehicles,

           in general, Bates Nos. Gant0000632 - Gant0000864;

   3.      Dealer Source Books for 2010-2017 Ford Fusion vehicles, in general, Bates

           Nos. Gant0000865 - Gant0001325;

   4.      Order Guides for 2010-2017 Ford Fusion vehicles, in general, Bates Nos.

           Gant0001326 - Gant0002363;

   5.      Workshop Manual Tables of Contents for 2010-2017 Ford Fusion vehicles,

           in general, Bates Nos. Gant0002364 - Gant0002604;

   6.      Technical service bulletins, special service messages, and general service

           bulletins pertaining to 6F35 transmissions, in general, Bates Nos.

           Gant0002605 – Gant0002677;




                                           7
Case 2:19-cv-12533-SFC-DRG ECF No. 54, PageID.6912 Filed 04/21/21 Page 8 of 23




   7.      Customer Relationship Center policies or procedures from 2010-2017,

           Bates Nos. Gant0002678 - Gant0005415. These documents will be

           produced pursuant to the Protective Order;

   8.      Critical Concern Review Group documents pertaining to 6F35

           transmissions Bates Nos. Gant0005416 - Gant0005422. These documents

           will be produced pursuant to the Protective Order;

   9.      Warranty claim history information for the Plaintiffs’ vehicles received

           through Ford’s Global System for Analytics and Reporting (GSAR) for the

           VINs provided by Plaintiffs, Bates Nos. Gant0005423 - Gant0010543;

   10.     8D reports pertaining to 6F35 transmissions, Bates Nos. Gant0010544 -

           Gant0010577. These documents will be produced pursuant to the

           Protective Order; and

   11.     NHTSA Information Requests, Preliminary Evaluations or Engineering

           Assessments pertaining to the transmission and Ford’s responses to same.

         On April 22, 2020, Plaintiffs withdrew their motion to compel without

prejudice. [Dkt. 35.] On April 24, 2020, the Court signed the parties’ Stipulated

Protective Order on document confidentiality. [ECF No. 36.] On April 29, 2020,

Ford produced documents listed in items 1 through 5, above. Ford was unable to

locate documents responsive to item 11 above, NHTSA Information Requests,

Preliminary Evaluations or Engineering Assessments pertaining to transmissions on



                                          8
Case 2:19-cv-12533-SFC-DRG ECF No. 54, PageID.6913 Filed 04/21/21 Page 9 of 23




2010-2017 Ford Fusion vehicles. On May 19, 2020, as part of its Order granting

Plaintiffs leave to file the SAC and denying Ford’s motion to dismiss the FAC as

moot, the Court stayed all discovery until further order of the Court. Thereafter, Ford

paused its production of the early discovery documents.

                  iii. Ford’s Proposal

      Now that the pleadings are closed, the parties agree that discovery of the issues

identified above requires at least some depositions and vehicle inspections but do

not yet agree on the plan, timing or schedule for either discovery activity. Ford

believes that depositions of each Plaintiff and inspections of most if not all of the

subject vehicles are necessary and that those discovery activities can and should start

in approximately 30 days. Toward that end, on March 18, 2021, Ford served

Plaintiffs with its notice of deposition, duces tecum, with depositions commencing

on May 3, 2021, and continuing from 9 a.m. to noon and 1 p.m. to 4 p.m. until

completion, which is estimated to be 90 to 120 days from the date of the first

deposition. Ford also requested inspections of Plaintiffs’ vehicles. Ford has proposed

scheduling six Plaintiff depositions per day, every day Monday through Friday: with

three depositions to run simultaneously on different video feeds for three hours in

the morning, and three depositions to run simultaneously on different video feeds

for three hours in the afternoon.




                                          9
Case 2:19-cv-12533-SFC-DRG ECF No. 54, PageID.6914 Filed 04/21/21 Page 10 of 23




        Plaintiffs have responded to Ford that they respectfully object to this proposed

 schedule as “onerous, unduly burdensome, disproportional, and chiefly an attempt

 to intimidate and exhaust the Plaintiffs and their counsel as opposed to engaging in

 reasonable, sequenced discovery intended to resolve this litigation as quickly and

 efficiently as possible.” Ford denies any improper motive or intent in seeking

 depositions and inspections of Plaintiffs who have sued Ford, and Ford maintains

 that such discovery is not only proportional to the needs of each individual Plaintiff’s

 case but is essential to its ensuring due process in defending against these claims.

        As to Plaintiffs’ proposed “Fact Sheets and Fraud Questionnaires” directed to

 Plaintiffs, Ford will accept that proposal to the extent Ford’s agreement to engage in

 that process is not treated as a waiver or withdrawal of Ford’s request to depose

 Plaintiffs and complete vehicle inspections and to the extent the timing of Plaintiffs’

 response to those discovery requests does not substantially delay Plaintiff

 depositions and vehicle inspections. While Ford is interested in engaging in efficient

 discovery activities in this large matter, Fact Sheets and Questionnaires utilized in

 prior litigation against Ford led to internally inconsistent statements by individual

 plaintiffs and issues related to the completeness of plaintiffs’ responses among other

 problems that served to unnecessarily burden and delay that litigation.

       In addition, with respect to the Plaintiffs’ reference to what was done in

 different and unrelated litigation, Ford responds that this litigation is entirely distinct



                                             10
Case 2:19-cv-12533-SFC-DRG ECF No. 54, PageID.6915 Filed 04/21/21 Page 11 of 23




 from that other litigation.    The other litigation that Plaintiffs have raised in

 comparison to this matter involved over 10,000 plaintiffs and this ligation involves

 approximately 360 Plaintiffs. While Fact Sheets were used, they did not effectively

 identify early dismissal candidates. Ford also obtained an order that compelled

 Plaintiffs to sit for deposition in that other litigation. Ford submits that with a far

 smaller plaintiff population, depositions conducted remotely and vehicle inspections

 as Ford proposes would be workable and proportional to the needs of this large

 matter, as its proposed schedule shows.

                    iv. Plaintiffs’ Proposal

       Plaintiffs believe that conducting depositions of every Plaintiff is not

 necessary or efficient, is disproportional to the needs of the case, and that several

 Plaintiffs can be identified for early settlement or dismissal by initially using Fact

 Sheets and Fraud Questionnaires, commonly relied upon by parties in similar

 automobile-defect related litigation involving multiple plaintiffs, to enhance the

 efficiency and limit the time burden and expense of the litigation process.

       Attached is a Fact Sheet and Fraud Questionnaire Ford relied upon in other

 litigation involving thousands of Plaintiffs in the DPS6 PowerShift transmission

 case, directed to a sub-set or representative number of approximately 630 Test Cases,

 while the cases of over 11,000 plaintiffs in that case would be stayed, pending the




                                           11
Case 2:19-cv-12533-SFC-DRG ECF No. 54, PageID.6916 Filed 04/21/21 Page 12 of 23




 outcome of the Test Cases 2 (and wherein Ford had represented that it expected 70%

 of the cases would resolve with no further discovery required). The Fact Sheets and

 Fraud Questionnaires in that case produced offers to settle during Facilitation that

 encouraged further discussion, which unfortunately was interrupted by Ford’s appeal

 and a Court of Appeals ordered stay of proceedings that remains pending. To

 whatever extent cases could not be resolved based on the Fact Sheets and Fraud

 Questionnaires, the parties in the DPS6 litigation had agreed to schedule a number

 of depositions and/or inspections in the Test Cases intended to further reduce the

 number of cases that would be subjected to further discovery, mediation or trial. 3

 This sequencing is favored by the courts and maximizes the efficiency of the process

 for all parties and the Court. Ford has considered and recently accepted Plaintiffs’

 proposed plan for the use of Fact Sheets and/or Fraud Questionnaires.

        On March 25, 2021, the first day of the parties’ discovery conference,

 Plaintiffs proposed that the parties attempt to sequence discovery by the use of Fact

 Sheets and Fraud Questionnaires to determine which claims may be ripe for

 settlement or dismissal rather than jumping into a marathon of 360 depositions

 performed at an oppressive rate of six, three-hour depositions per day. Consistent

 with principles of proportionality, Plaintiffs believe, as Ford has elsewhere agreed,

 2
   Ford objects to any reference to a bellwether process, this is not an MDL or Putative Class
 Action, no such process applies here.
 3
   It is Plaintiffs’ contention that an intervening appeal by Ford precluded the settlement outcome
 which Ford had projected.


                                                 12
Case 2:19-cv-12533-SFC-DRG ECF No. 54, PageID.6917 Filed 04/21/21 Page 13 of 23




 that perhaps as much as 70% or more of these cases should be resolved based on

 these methods alone, making the deposition of and the vehicle inspection for every

 single Plaintiff unnecessary.

              b. Initial Disclosures and Production Timing:

       The parties agree Rule 26(a)(1) initial disclosures will be served on April 23,

 2021. The parties disagree on timing of production of documents identified in the

 Initial Disclosures:

       Ford’s position: Documents identified in Initial Disclosures will be produced

       April 26 – May 31, 2021, with records related to specific Plaintiffs’ vehicles

       being produced one week in advance of any Plaintiff’s deposition commencing

       in May 2021.

       Plaintiffs’ position: Documents identified in Initial Disclosures will be

       produced April 26 – May 31, 2021 except records related to specific Plaintiffs’

       vehicles will be produced one week in advance of the submission of Fact

       Sheets and Fraud Questionnaires to Plaintiffs for their response to enable

       timely and complete responses to the Fact Sheets and Fraud Questionnaires.

              c. Subjects on Which Discovery May Be Needed:

       The parties agree that to further the application of the proportionality standard

 in discovery, all discovery should be reasonably targeted, clear, and as specific as




                                          13
Case 2:19-cv-12533-SFC-DRG ECF No. 54, PageID.6918 Filed 04/21/21 Page 14 of 23




 possible. The parties submit the following separate statements on discovery to be

 completed:

        Plaintiffs’ Position: Discovery will include use of Fact Sheets and Fraud

 Questionnaires, and with respect to any remaining cases, inspection of Plaintiffs’

 Fusion vehicles, the virtual or in-person depositions of at least some Plaintiffs, or

 Test Cases, virtual or in-person depositions of Ford’s corporate representative,

 virtual or in-person depositions of Ford employees with relevant information

 regarding the design and manufacture of the subject transmissions and/or Ford’s

 knowledge of the alleged defects, virtual or in-person depositions of other third-party

 entities or individual(s) with relevant information regarding the purchase of or

 service, repair, or maintenance of Plaintiffs’ Fusion vehicles, and depositions of

 expert witnesses. Plaintiffs also intend to propound additional written discovery to

 Ford, and Ford will propound written discovery to Plaintiffs. The parties may issue

 subpoenas to third parties. Also on March 25, 2021, Plaintiffs notified Ford that the

 discovery requests Plaintiffs previously temporarily set aside in reaching agreement

 with Ford on early discovery should now be considered reissued and pending.

 Plaintiffs further assert that there is no legal basis to limit Plaintiffs’ written discovery

 to Ford to those requests already served, and Ford has advanced no such justification

 for its proposal that Plaintiffs should be barred from issuing further written discovery

 within the limits set by the Federal Rules of Civil Procedure.



                                              14
Case 2:19-cv-12533-SFC-DRG ECF No. 54, PageID.6919 Filed 04/21/21 Page 15 of 23




           Ford’s Position: Discovery may include completion of initial fact sheets and

 questionnaires by Plaintiffs, followed promptly by depositions of Plaintiffs 4 and

 inspection of the subject Fusion vehicles, virtual or in-person depositions of other

 third-party entities or individual(s) with relevant information regarding the purchase

 of or service, repair, or maintenance of Plaintiffs’ Fusion vehicles, and depositions

 of expert witnesses. Ford will propound written discovery to Plaintiffs and may issue

 subpoenas to third parties. Plaintiffs’ written discovery to Ford should be limited to

 the 141 Requests for Production, 25 Interrogatories and 15 Requests for Admission

 that Plaintiffs served previously absent agreement of the parties or leave of Court.

 On March 25, the parties discussed Plaintiffs’ previous written discovery. Ford

 specified these sets should be utilized by Plaintiffs in lieu of service of additional

 written discovery. Ford will promptly supplement its responses to Plaintiffs’

 Interrogatories and Request for Admission.                  However, as to the Requests for

 Production, Plaintiffs should analyze the voluminous set of documents Ford will be

 producing with its Initial Disclosures, and the parties should meet and confer

 regarding anything further they need.

                  d. Discovery of Electronic Data:

           At this time, the parties do not know of any additional electronic discovery

 issues that may arise. The Plaintiffs propose negotiating an ESI production protocol


 4
     Ford anticipates that remote deposition tools will be used for most depositions.


                                                   15
Case 2:19-cv-12533-SFC-DRG ECF No. 54, PageID.6920 Filed 04/21/21 Page 16 of 23




 substantially similar to the Eastern District of Michigan’s model ESI protocol.

 Ford’s position is that the time spent drafting and negotiating an ESI protocol is not

 necessary for the documents that will be produced in this litigation. Further it is

 Ford’s position that the Producing Party is best situated to decide how to search for

 and produce ESI responsive to the Receiving Party’s discovery requests. See, The

 Sedona Principles, Third Edition, 19 SEDONA CONF. J. 1, Principle 6, 118 (2018).

 If additional issues arise, the parties agree to work in good faith to resolve the matter

 before bringing the issue to the Court’s attention.

              e. Limitations on Discovery:

       The parties agree to the following limitations on discovery:

           • Notices of depositions must be served at least 28 days prior to the date

              sought for the deposition. The parties agree to identify or exchange any

              exhibits to be used at corporate designee, individual Plaintiff, or

              employee depositions 3 days in advance.

           • If any party objects to a notice of deposition – either an individual

              deposition notice or a Rule 30(b)(6) deposition notice – the responding

              party need not file a motion for protective order if written objections are

              asserted. Instead, within 30 days of receipt of the notice of deposition,

              the responding party will serve written objections to the notice or

              deposition topics at issue. The Parties shall then meet and confer


                                            16
Case 2:19-cv-12533-SFC-DRG ECF No. 54, PageID.6921 Filed 04/21/21 Page 17 of 23




               regarding the objections. Following these meet-and-confer efforts, if the

               Parties reach an impasse, the deposition shall proceed as to any portion

               of the deposition that is not objected to. Any remaining concerns or

               objections are preserved until after the deposition has been taken and all

               parties shall reserve their positions and rights to seek court intervention

               after the completion of the deposition; however, no party shall argue

               that the failure to file a motion to compel or a motion for protective

               order waived their positions. This paragraph does not prevent a party

               from electing to seek Court intervention before the deposition.

         Any party may move to modify these limitations for good cause.

              f. Discovery Disputes:

         The parties will comply with the Federal Rules of Civil Procedure and, should

 the district judge refer any discovery dispute to the magistrate judge, to Magistrate

 Judge      David      R.      Grand’s     Practice     Guidelines      located     here:

 https://www.mied.uscourts.gov/index.cfm?pageFunction=chambers&judgeid=35

            g. Authentication:

         The Parties will meet and confer regarding document authentication at an

 appropriate time in advance of trial.

            h. Preservation:




                                            17
Case 2:19-cv-12533-SFC-DRG ECF No. 54, PageID.6922 Filed 04/21/21 Page 18 of 23




       The parties represent that they understand and are abiding by their preservation

 obligations.

           i. Good Faith:

       If additional issues arise not governed by this plan, the parties agree to work

 in good faith, consistent with this Court’s Discovery Principles and professionalism,

 to resolve the matter before bringing the issue to the Court’s attention.

       6. Pretrial Schedule:

 The parties agree on and jointly propose the following dates:

       Initial Disclosures Due Date                                April 23, 2021

       Initial Disclosure Document Production                      April 26 – May 31, 2021

       Fact Discovery Cutoff                                       August 1, 2022

       Plaintiffs’ Expert Reports                                  August 30, 2022

       Depositions of Plaintiffs’ Experts Completed                November 30, 2022

       Ford’s Expert Reports                                       December 15, 2022

       Depositions of Ford’s Experts Completed                     January 30, 2023

       Dispositive and Daubert motions filing deadline             February 28, 2023

       Oppositions to Dispositive and Daubert motions              March 30, 2023

       Replies to Dispositive and Daubert motions                  April 17, 2023

       Hearing on Dispositive and Daubert motions                  May 1, 2023

       Deadline to file pretrial motions and other filings         May 30, 2023



                                           18
Case 2:19-cv-12533-SFC-DRG ECF No. 54, PageID.6923 Filed 04/21/21 Page 19 of 23




        Deadline to respond to pretrial motions and other filings June 15, 2023

        Final Pretrial Conference                                               June 20, 2023

        First Plaintiff’s Trial 5                                               June 26, 2023

 Plaintiffs propose the following additional dates for their discovery proposal:

     Issue Plaintiff Fact Sheets & Fraud Questionnaires                         May 31, 2021

     Early Vetting Meet & Confer and Motions Begin 6                            June 28, 2021

     Oppositions to Early Vetting Motions                                       4 weeks

     Response Deadline: Fact Sheets & Fraud Questionnaires                      July 30, 2021

     Begin Plaintiffs’ Depositions &Vehicle Inspections                         September 27, 2021

     Complete Plaintiffs’ Depositions & Vehicle Inspections                     December 30, 2021




 5
   It is Ford’s position that the Plaintiffs’ claims are not properly joined nor are they appropriate for
 joint trial. While pretrial coordination may be appropriate as to discovery and certain preliminary
 motions practice, joint trials are both infeasible and procedurally improper. Ford therefore reserves
 the right to seek severance for trial purposes. This is not an MDL or Putative Class Action; thus
 there is no applicable bellwether trial process.
    Plaintiffs believe these cases are properly joined as all cases derive from the same defective
 transmission, producing similar effects, necessitating repair or replacement. The duplication of
 evidence required by multiple trials centered upon the same defect would represent a waste of
 resources and time. The use of Test Case trials would also be a more effective means to drive
 settlement in any remaining cases.
 6
   Plaintiffs propose that Fact Sheet and Fraud Questionnaire responses would cause an early case
 vetting review on a rolling basis as received, which may include motion practice, in hopes of
 identifying those cases that are most ripe for settlement or dismissal so that further discovery
 efforts are not needlessly expended on such Plaintiffs. Plaintiffs believe that this early vetting
 process will allow the narrowing of the litigation to those Plaintiffs for whom additional discovery,
 including depositions, would be appropriate and proportional.
   Ford, meanwhile, does not agree that the Plaintiffs’ proposed fact sheets and questionnaire will
 advance the Plaintiffs’ stated objective of providing information sufficient to support early vetting,
 motions practice aimed at dispensing claims early on.


                                                   19
Case 2:19-cv-12533-SFC-DRG ECF No. 54, PageID.6924 Filed 04/21/21 Page 20 of 23




     Designation of Test cases for trial 7                                   May 30, 2023

 Ford alternatively proposes the following additional dates for its discovery

 proposal:

     Commencement of Plaintiffs’ Depositions                                 May 24, 2021

     Commencement of Vehicle Inspections                                     June 14, 2021

     Completion of Plaintiffs’ Depositions                                   November 22, 2021

     Completion of Vehicle Inspections                                       January 20, 2022

     Early Vetting Meet & Confer and Motions 8                               January 31, 2022

     Oppositions to Early Vetting Motions                                    February 28, 2022

        The parties will continue to evaluate opportunities to maximize efficiencies of

 coordinated pretrial proceedings. The parties demand trial by jury.

        7. Mediation:

        At this time, the parties have not agreed to mediation, and the case has not

 been assigned to any alternative dispute resolution procedure.

        8. Motions:

 7
   As stated in Footnote 5 and elsewhere, Ford sees no basis for and objects to Plaintiffs’ request
 for “Bellwether cases,” “Bellwether” trials or “test cases for trial.”
 8
   Ford proposes that early Plaintiffs’ depositions and vehicle inspections would be followed by an
 early case vetting review, that may include motion practice, with the aim of resolving or dismissing
 appropriate cases (e.g., case barred by limitations) and as to whom additional discovery would be
 both unnecessary to resolve such early motions and also potentially wasteful. By employing this
 early vetting, the parties and the Court could appropriately and expeditiously narrow scope of the
 litigation, as well as better focus remaining discovery efforts. This early vetting would be in
 addition to, and not in lieu of, later customary motions practice following full discovery, such as
 motions for summary judgment, Daubert motions, and the like.


                                                 20
Case 2:19-cv-12533-SFC-DRG ECF No. 54, PageID.6925 Filed 04/21/21 Page 21 of 23




       There are no motions pending at this time.

       9. Other Issues:

       Given that the Plaintiffs hail from and purchased their vehicles in and have

 asserted claims under the laws of dozens of different states, Ford submits that a

 choice-of-law analysis may be appropriate as to certain Plaintiffs and/or with respect

 to certain claims, following sufficient factual development for such analysis. In

 addition, Ford maintains that these actions are improperly joined and may not be

 properly tried together or on any kind of representative basis. Therefore, Ford

 continues to reserve the right to seek severance of these actions for trial. Ford also

 reserves the right, depending on factual development, to seek any other appropriate

 relief, including transfer to more appropriate venues.

       Beyond that, the parties are not aware of any other matters that may facilitate

 the just, speedy, and inexpensive disposition of this matter at this time.

 Date: April 21, 2021

                                         STERN LAW, PLLC

                                  BY: /s/ Kenneth A. Stern
                                      KENNETH A. STERN (P30722)
                                      41850 W. Eleven Mile Road, Ste 121
                                      Novi, Michigan 48375-1857
                                      Tel: (248) 347-7315
                                      ken@sternlawonline.com

                                         MARINO LAW PLLC
                                         Amy L. Marino (P76998)


                                           21
Case 2:19-cv-12533-SFC-DRG ECF No. 54, PageID.6926 Filed 04/21/21 Page 22 of 23




                                    18977 W. Ten Mile Road, Ste 100E
                                    Southfield, Michigan 48075
                                    Tel: (248) 797-9944
                                    Fax: (313) 281-2206
                                    amy@marinopllc.com

                                    Attorneys for Plaintiffs



 Date: April 21, 2021
                                    Respectfully submitted,

                                    BOWMAN AND BROOKE LLP

                              BY: /s/ Thomas Branigan
                                  THOMAS P. BRANIGAN (P41774)
                                  JODI MUNN SCHEBEL (P55889)
                                  MATTHEW G. BERARD (P77024)
                                  BRANDON M. PELLIGRINO (P79112)
                                  41000 Woodward Avenue, Suite 200 East
                                  Bloomfield Hills, MI 48304-4132
                                  Telephone: 248.205.3300
                                  Facsimile: 248.205.3309
                                  Email: tom.branigan@bowmanandbrooke.com
                                  Email: jodi.schebel@bowmanandbrooke.com
                                  Email: matthew.berard@bowmanandbrooke.com

                                    MARY T. NOVACHECK (Admission
                                    1/21/2020)
                                    150 South Fifth Street, Suite 3000
                                    Minneapolis, MN 55402
                                    Telephone: 612.672.3276
                                    Facsimile: 612.672.3200
                                    Email:mary.novacheck@bowmanandbrooke.com

                                    ROBERT L. WISE (Admission 11/1/2019)
                                    901 East Byrd Street, Suite 1650
                                    Richmond, VA 23219


                                      22
Case 2:19-cv-12533-SFC-DRG ECF No. 54, PageID.6927 Filed 04/21/21 Page 23 of 23




                                       Telephone: 804.819.1134
                                       Facsimile: 804.649.1762
                                       Email: rob.wise@bowmanandbrooke.com

                                       Attorneys for Defendant
                                       Ford Motor Company, Inc.



                                PROOF OF SERVICE

       The undersigned certifies that she filed this document on April 21, 2021, using
 the Court’s CM/ECF system, which will send notice of such filing to all counsel of
 record.

                                   /s/ Amy L. Marino
                                     Amy L. Marino




                                         23
